PER CURIAM.
This appeal challenges the sufficiency of the evidence to support a final decree of divorce. The divorce was granted upon the ground of “extreme cruelty by defendant to complainant.” In addition, appellant challenges the admission into evidence of letters found in the possession of the defendant and also urges that there was insufficient corroboration of the acts alleged to constitute extreme cruelty.
The admission of the letters into evidence for the purpose of establishing possession of them by the defendant was proper. Cf. Pauline v. Lee, Fla.App.1962, 147 So.2d 359; 31A C.J.S. Evidence § 194. The rule as to corroboration is that in contested cases where it is clear there is no collusion, the corroboration need only be slight. Lear v. Lear, Fla.1957, 95 So.2d 519. As we view the evidence, the corroborating testimony was adequate to sustain the charge of extreme cruelty. See Martin v. Martin, Fla.App.1958, 102 So.2d 837, 839.
Upon the issue of the weight and the sufficiency of the evidence, we find that there was sufficient evidence, if believed by the chancellor, to support the ground alleged. See Perry v. Perry, Fla.App.1957, 97 So.2d 152.
Affirmed.